ACCEPTED
                                                                                            03-15-00498-CV
                                                                                                    7662652
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       11/3/2015 2:35:01 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                               NO. 03-15-00498-CV

                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                                  IN THE                               AUSTIN, TEXAS
                         THIRD COURT OF APPEALS                    11/3/2015 2:35:01 PM
                             AT AUSTIN, TEXAS                        JEFFREY D. KYLE
                                                                           Clerk



    LONG CANYON PHASE II HOMEOWNERS ASSOCIATION, INC.,

                                                     Appellants,
                                          v.

                    CHRIS CASHION AND LISA CASHION

                                                     Appellees.


               Appealed from the County Court at Law. No.2 of
                            Travis County, Texas
                         Cause No. C-1CV-15-001016


   APPELLEE CHRIS AND LISA CASHION'S SECOND MOTION FOR
        EXTENSION OF TIME TO FIRST APPELLEE BRIEF


TO THE HONORABLE COURT:

      Appellee Chris and Lisa Cashion, files this second Motion for Extension of

Time to File Appellee's Brief pursuant to Texas Rules of Appellate Procedure

3 8. 6(d) and 10. 5(b)( 1) and would respectfully show unto the Court the following:

      1.     The original deadline for filing Appellee's Brief was Wednesday,

October 21, 2015.
      2.     Appellee sought a 14-day extension of time to file Appellee's Brief.

Appellee respectfully requested that the Court extend the deadline for filing

Appellee's Brief to November 4, 2015. The Court granted the request.

      3. Appellee seeks a 21-day extension of time to file Appellee's Brief.

Appellee respectfully requests that the Court extend the deadline for filing

Appellee's Brief to November 25, 2015.

      4.     This is the second Motion for Extension of Time filed for Appellee's

Brief with the Court.

       5.    This extension of time is not requested for mere delay, but to allow

Appellee adequate time to prepare Appellee's Brief.

      6.     Appellee is requesting additional time in order to supplement the trial

court record with additional material. The clerk's record did not contain vital

material necessary to respond to Appellant's brief. Appellee requested the Clerk

supplement the record on October 29, 2015. The Clerk has yet to fulfill the request.

      For these reasons, Appellee respectfully requests that this Court grant a 21-

day extension of time to file Appellee's Brief. Appellee also requests any further

relief to which it may be entitled.




                                          2
                                                 Respectfully submitted,
                                                 CHAMBERLAIN MCHANEY
                                                 301 Congress, 18th Floor (78701)
                                                 P.O. Box 684158
                                                 Austin, Texas 78768-4158
                                                 (512) 474-9124
                                                 (512) 474-8582 (Facsimile)
                                                 bdavidson@chmc-law .com
                                                                   ~       -
                                                 By:    ~J.. kJl~  ( ~,.JbJb·A~
                                                       William C. Davidson
                                                       SBN 05447000

                                                 ATTORNEY FOR APPELLEE


                         CERTIFICATE OF CONFERENCE

      I hereby certify that on October November 3, 2015, I conferred with Frank 0.

Carroll III regarding the merits of this First Motion for Extension of Time. Mr. Carroll

informed me that he was unopposed to the filing of this First Motion for Extension of Time.




                                                    William C. Davidson



                         CERTIFICATE OF COMPLIANCE

      I hereby certify that this document is 450 words, as calculated by the word count

feature of Microsoft Word 2013 (Professional Edition).




                                                    William C. Davidson

                                            3
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing has been sent

facsimile and/or regular mail, to all counsel of record, in accordance with the Texas Rules

of Civil Procedure on this the 3rd day ofNovember, 2015.



                                                    William C. Davidson




                                            4